Wyly, J.
Plaintiff having judgment in the Fifth District Court, parish of Orleans, against defendant, caused execution to issue, directed to the sheriff of the parish of Orleans, who made a general seizure in the *882hands of Amos S. Collins, to whom garnishment proceedings issued, also from said court.
Before answering the interrogatories, Collins, the garnishee, excepted to the jurisdiction of the Fifth District Court, which issued, the proceedings against him, and alleged that he resides in Carrollton, and within the jurisdiction of the Second Judicial District. At the trial he proved he resides in Carrollton, lately a part of the parish of Jefferson, but by act No. 71 of the acts of 1874 annexed to the parish of Orleans. By the statute in question, although this part of Jefferson was annexed to the parish of Orleans, it still remained within the jurisdiction of the Second Judicial District.
Although the garnishee resides within the parish of Orleans, he is not within the jurisdiction of the Fifth District Court of the parish of Orleans. The garnishment proceedings should have issued from the Second Judicial District Court, the court having jurisdiction of that part of the parish of Orleans where the garnishee is domiciled. He was. not compelled to go beyond the court of his own jurisdiction to answer the legal proceedings instituted against him. C. P. 162.
¥e conclude the court erred in overruling the exception of jurisdiction and rendering judgment against the garnishee, who is appellant.
It is therefore ordered that the judgment herein be annulled, and that this suit be dismissed at plaintiff’s costs in both courts.
Rehearing refused.